PROFESSIONS and OCCUPATIONS
1. The provisions of 59 O.S. 841 [59-841] (1971) (now repealed), control over the provisions of 59 O.S. 858-207 [59-858-207] (1976), for the fiscal year ending June 30, 1974.  2. The Opinion of this office, issued June 15, 1950, to the Oklahoma Real Estate Commission, is still effective. Thus, funds of the Commission which are encumbered prior to the end of a given fiscal year to carry out the purposes of the Real Estate Commission Act, but which are not paid until the succeeding fiscal year, are excluded from the meaning of the term "unexpended in excess" as enumerated in 59 O.S. 841 [59-841] (now repealed) and 59 O.S. 858-207 [59-858-207].  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. For the fiscal year ending June 30, 1974, does the unexpended funds carryover provision of 59 O.S. 841 [59-841] (1971), control, or does the same provision of 59 O.S. 858-207 [59-858-207] (1976), control? 2. Are funds which are encumbered prior to the end of a given fiscal year, but not paid until the succeeding fiscal year, excluded from the meaning of the term "unexpended in excess" as enumerated in 59 O.S. 858-207 [59-858-207] (1976)? The Statutes in question provide as follows: Title 59 O.S. 841 [59-841] (1971): "Said Commission shall at the close of each fiscal year file with the Governor and State Auditor a true and correct report of all fees charged, collected and received during the previous fiscal year, and shall pay into the General Fund of the State ten (10%) per cent of the gross fees so charged, collected and received, said Commission shall further pay into the General Fund of the State any money remaining in its hands unexpended in excess of the sum of Ten Thousand ($10,000.00) Dollars." Title 59 O.S. 858-207 [59-858-207] (1976): "The Commission shall at the close of each fiscal year file with the Governor and State Auditor a true and correct report of all fees charged, collected and received during the previous fiscal year, and shall pay into the General Revenue Fund of the State Treasury ten percent (10%) of the gross fees so charged, collected and received. The Commission shall further pay into the General Revenue Fund of the State Treasury any money remaining in its hand unexpended in excess of the sum of Seventy-five Thousand Dollars ($75,000.00)." 59 O.S. 858-207 [59-858-207] has an operative date of July 1, 1974. It is, therefore, apparent that for the fiscal year ending June 30, 1974, 59 O.S. 841 [59-841] (now repealed), controls the amount of funds allowed to be carried over by your Commission. Since 59 O.S. 858-207 [59-858-207] was not operative until July 1, 1974, it had no effect on the carryover provision for the fiscal year ending June 30, 1974.  In your opinion request letter, you note that this office has previously issued an opinion to your Commission, under the date of June 15, 1950, relative to the second question you present. At that time the Oklahoma Real Estate Commission had a $5,000 carry-over provision in their statutes. The Commission inquired as to whether or not they could enter into contracts to obligate funds for the purchase of necessary supplies and the rental of office space, with payment to be made after July 1, thus obligating funds in excess of the $5,000 listed in the carry-over provisions of the statute. This office answered in the affirmative, holding that contracts to carry out the purposes of the Real Estate Commission Act made prior to July 1st, and to be paid for after July 1st, could obligate funds in excess of the $5,000 statutory carry over provision. This allowed the Commission to carry over funds in excess of the $5,000 to the succeeding fiscal year in an amount equal to the amount obligated under the contracts that were previously entered into to carry out the purposes of the Real Estate Commission Act.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: 1. The provisions of 59 O.S. 841 [59-841] (1971) (now repealed), control over the provisions of 59 O.S. 858-207 [59-858-207] (1976), for the fiscal year ending June 30, 1974.  2. The Opinion of this office issued June 15, 1950, to the Oklahoma Real Estate Commission, is still effective. Thus, funds of the Commission which are encumbered prior to the end of a given fiscal year to carry out the purposes of the Real Estate Commission Act, but which are not paid until the succeeding fiscal year, are excluded from the meaning of the term "unexpended in excess" as enumerated in 59 O.S. (now repealed) and 59 O.S. 858-207 [59-858-207].  (JAMES C. PECK)